NUMBER 13-17-00460-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CELESTINA LYNN GARCIA,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 24th District Court
                          of Victoria County, Texas.


                                         ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       This cause is before the Court on appellant’s motion for an order to direct the trial

court clerk to transmit an original exhibit to this Court. During the trial, the State offered

and the trial court admitted a DVD of a traffic stop as State’s Exhibit 13. The court

reporter has certified the video cannot be converted and uploaded to the Court.
        The Court, having fully examined and considered appellant’s motion to direct the

trial court clerk to transmit an original exhibit, is of the opinion that the motion should be

granted. Appellant’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward the original State’s Exhibit 13 (DVD of traffic stop) admitted at trial

in Cause No. 16-12-29732-A to this Court within fifteen days from the date of this order.

                                                  PER CURIAM

Order delivered and filed this the
16th day of April, 2018.




                                              2